Name: Council Regulation (EU) NoÃ 1083/2011 of 27Ã October 2011 amending Regulation (EC) NoÃ 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  international trade
 Date Published: nan

 28.10.2011 EN Official Journal of the European Union L 281/1 COUNCIL REGULATION (EU) No 1083/2011 of 27 October 2011 amending Regulation (EC) No 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/239/CFSP of 12 April 2011 amending Decision 2010/232/CFSP renewing restrictive measures against Burma/Myanmar (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the Commission, Whereas: (1) Council Regulation (EC) No 194/2008 of 25 February 2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar (2) provides for certain measures, including restrictions on certain exports from Burma/Myanmar and a freezing of the assets of certain individuals and entities. (2) By Decision 2011/239/CFSP, the Council amended Decision 2010/232/CFSP (3). Some of the amendments, in particular those relating to the freezing of funds of certain individuals and entities, require further action by the Union. (3) The power to amend the lists in Annexes V, VI and VII to Regulation (EC) No 194/2008 should be exercised by the Council in view of the serious political situation in Burma/Myanmar and to ensure consistency with the process for amending and reviewing Annexes I, II and III to Decision 2010/232/CFSP. (4) The procedure for amending the lists in Annex VI to Regulation (EC) No 194/2008 should include providing designated natural or legal persons, entities or bodies with the grounds for listing, so as to give them an opportunity to submit observations. Where observations are submitted, or substantial new evidence is presented, the Council should review its decision in light of those observations and inform the person, entity or body concerned accordingly. (5) For the implementation of Regulation (EC) No 194/2008, and in order to create maximum legal certainty within the Union, the names and other relevant data concerning natural and legal persons, entities and bodies whose funds and economic resources must be frozen in accordance with that Regulation, must be made public. Any processing of personal data should comply with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (4) and Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (5). (6) Regulation (EC) No 194/2008 should therefore be amended accordingly. (7) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately upon its publication, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 194/2008 is hereby amended as follows: (1) Article 11 is replaced by the following: Article 11 1. All funds and economic resources belonging to, owned, held or controlled by the natural or legal persons, entities and bodies listed in Annex VI shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities or bodies listed in Annex VI. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to circumvent the measures referred to in paragraphs 1 and 2 shall be prohibited. 4. The prohibition set out in paragraph 2 shall not give rise to liability of any kind on the part of the natural or legal persons or entities concerned, if they did not know, and had no reasonable cause to suspect, that their actions would infringe this prohibition.; (2) the following Article is inserted: Article 11a 1. Annex VI shall include: (a) senior members of the former State Peace and Development Council (SPDC), Burmese authorities in the tourism sector, senior members of the military, the Government or the security forces who formulate, implement or benefit from policies that impede Burma/Myanmars transition to democracy, and members of their families; (b) senior serving members of the Burmese military and members of their families; (c) natural or legal persons, entities or bodies associated with persons referred to in points (a) and (b). 2. Annex VI shall include the grounds for listing of listed persons, entities and bodies concerned. 3. Annex VI shall also include, where available, information necessary to identify the natural or legal persons, entities and bodies concerned. With regard to natural persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regards to legal persons, entities or bodies, such information may include names, place and date of registration, registration number and place of business.; (3) Article 18 is replaced by the following: Article 18 1. The Commission shall be empowered to amend Annex IV on the basis of information supplied by Member States. 2. Where the Council decides to subject a natural or legal person, entity or body to measures referred to in Article 11(1), it shall amend Annex VI accordingly. 3. The Council shall communicate its decision, including the grounds for listing, to the natural or legal person, entity or body referred to in paragraph 2, either directly, if the address is known, or through the publication of a notice, providing such natural or legal person, entity or body with an opportunity to present observations. 4. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the natural or legal person, entity or body accordingly. 5. The Council shall amend Annexes V and VII on the basis of decisions taken in respect of Annexes I and III to Council Decision 2010/232/CFSP (6). Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 October 2011. For the Council The President J. MILLER (1) OJ L 101, 15.4.2011, p. 24. (2) OJ L 66, 10.3.2008, p. 1. (3) OJ L 105, 27.4.2010, p. 22. (4) OJ L 8, 12.1.2001, p. 1. (5) OJ L 281, 23.11.1995, p. 31. (6) OJ L 105, 27.4.2010, p. 22..